DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2012/0069648) in view of Meade (US 2015/0303372).
Regarding claim 1, Kramer discloses, in FIG. 1A and in related text, a magnetic tunneling junction (MTJ) comprising:
a. a first ferromagnetic layer (110, pinned layer); 
b. a second ferromagnetic layer (106, storage layer); and 
c. an antiferromagnetic layer (108, tunneling barrier) disposed between the first and second ferromagnetic layers (see Kramer, [0016]),
wherein the antiferromagnetic layer is a tunnel barrier that provides tunneling magnetoresistance (TMR) (see Kramer, [0003]: MTJ has multi-state resistance due to different relative orientation, e.g., parallel and antiparallel, of magnetic moments, that is, tunneling magnetoresistance. See, for example, Tunnel magnetoresistance, Wikipedia, archived 08/21/2017), 
wherein the antiferromagnetic layer (108) comprises a magnetoelectric material that provides a switching of exchange bias (EB) (see Kramer, [0020]: exchange coupling can be changed by an applied electric field).
Kramer discloses wherein the MTJ exhibits an in-plane magnetization direction (see Kramer, FIG. 1A, [0016]).
Kramer does not explicitly disclose wherein the MTJ exhibits a perpendicular magnetization direction.
Meade teaches an MTJ exhibiting an in-plane or perpendicular magnetization direction (see Meade, FIGS. 1A-1B, [0056]-[0058]). Thus Meade teaches wherein the MTJ exhibits a perpendicular magnetization direction.
Kramer and Meade are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kramer with the features of Meade because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kramer to include wherein the MTJ exhibits a perpendicular magnetization direction, as taught by Meade, because it is obvious to try from a finite number of identified, predictable solutions (in-plane or perpendicular magnetization directions). See also, MPEP § 2143.
Regarding claim 2, Kramer in view of Meade teaches the MTJ of claim 1.
The limitation “wherein a direction of EB to the first or second ferromagnetic layer is switched by an electric field applied across the antiferromagnetic layer, thereby manipulating the magnetization of the first and second ferromagnetic layers and generating a net magnetization, wherein under a magnetic field, an order parameter of the ferromagnetic layers is switched by the applied electric field, leading to a reversal of uncompensated surface magnetization, which subsequently switches the EB direction” of claim 2 is considered as manner of operating the device (“switched by an electric field applied across the antiferromagnetic layer”) and does not differentiate apparatus claim 2 from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647. See also, MPEP § 2114.
Furthermore, since Kramer in view of Meade teaches the structure of claim 1, Kramer in view of Meade inherently teaches the functional limitation “wherein a direction of EB to the first or second ferromagnetic layer is switched by an electric field applied across the antiferromagnetic layer, thereby manipulating the magnetization of the first and second ferromagnetic layers and generating a net magnetization, wherein under a magnetic field, an order parameter of the ferromagnetic layers is switched by the applied electric field, leading to a reversal of uncompensated surface magnetization, which subsequently switches the EB direction” of claim 2, since the recited limitation is characteristics of a magnetoelectric antiferromagnets. See, for example, Kramer, paragraph [0020]; Meade, paragraphs [0003] and [0058].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Meade, and further in view of Nikonov (US 2017 /0352802) and Shiratsuchi (Y Shiratsuchi et al., Superparamagnetism of ultrathin Co film on antiferromagnetic Cr2O3 layer, 2009 J. Phys.: Conf. Ser. 165 012034).
Regarding claim 3, Kramer in view of Meade teaches the MTJ of claim 1.
Kramer discloses wherein the first and second ferromagnetic layers (110, 106) are CoFeB (see Kramer, [0041]).
Kramer does not explicitly disclose wherein the antiferromagnetic layer is epitaxial Cr2O3.
Nikonov teaches wherein the antiferromagnetic layer (ME 101) is Cr2O3 (see Nikonov, FIG. 1, [0026]-[0028]).
Kramer and Nikonov are analogous art because they both are directed to magnetic devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kramer with the features of Nikonov because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kramer to include wherein the antiferromagnetic layer is Cr2O3., as taught by Nikonov, in order to exerts exchange bias (see Nikonov, [0028]), and because it is simple substitution of one known element for another to obtain predictable results (as magnetoelectric antiferromagnet). See MPEP § 2143.
Nikonov does not explicitly teach epitaxial Cr2O3.
Shiratsuchi teaches epitaxial Cr2O3.(fabricated using molecular beam epitaxy system) (see Shiratsuchi, Abstract, Introduction).
Kramer and Shiratsuchi are analogous art because they both are directed to solid state materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kramer with the features of Shiratsuchi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify further Kramer as already modified by Nikonov, to include epitaxial Cr2O3, as taught by Shiratsuchi, in order to control spin direction by the highly anisotropic crystal structure of the epitaxial structure (see Shiratsuchi, Introduction).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Meade, and further in view of Chang (US 2006/0291105).
Regarding claim 4, Kramer in view of Meade teaches the MTJ of claim 1.
Kramer discloses wherein the antiferromagnetic layer (108) has a thickness of 1 nm to 3.5 nm (see Kramer, FIG. 1A, [0019]).
Kramer does not explicitly disclose wherein the first and second ferromagnetic layers each have a thickness of 1 nm or greater.
Chang teaches wherein the first and second ferromagnetic layers each have a thickness of 1 nm or greater (see Chang, [0037]).
Kramer and Chang are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kramer with the features of Chang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kramer to include wherein the first and second ferromagnetic layers each have a thickness of 1 nm or greater, as taught by Chang, because it is simple substitution of one known element for another to obtain predictable results (as ferromagnetic layers in magnetic tunnel junction). See MPEP § 2143.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Meade, and further in view of Binek (US 2015/0243414).
Regarding claim 7, Kramer in view of Meade teaches the MTJ of claim 1.
Kramer discloses the antiferromagnetic layer (see discussion on claim 1 above). Kramer does not explicitly disclose wherein the antiferromagnetic layer is doped with a material to enhance an AF ordering temperature, wherein the doping material is B or Al.
Binek teaches wherein the antiferromagnetic layer (boron-doped Cr2O3) is doped with a material to enhance an AF ordering temperature, wherein the doping material is B or Al (see Binek, [0003]-[0004], [0024], [0037], [0061]).
Kramer and Binek are analogous art because they both are directed to magnetic materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kramer with the features of Binek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Kramer to include wherein the antiferromagnetic layer is doped with a material to enhance an AF ordering temperature, wherein the doping material is B or Al, as taught by Binek, in order to increate critical temperature while maintaining magnetoelectric properties (see Binek, [0026]), and because it is simple substitution of one known element for another to obtain predictable results (as magnetoelectric antiferromagnet). See MPEP § 2143.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2006/0291105) in view of Binek (US 2015/0243414) and Meade (US 2015/0303372).
Regarding claim 1, Chang discloses, in FIG. 1 and in related text, a magnetic tunneling junction (MTJ) comprising:
a. a first ferromagnetic layer (102); 
b. a second ferromagnetic layer (103); and 
c. a tunnel barrier layer (101, chromium oxide) disposed between the first and second ferromagnetic layers, wherein the tunnel barrier layer is a tunnel barrier that provides tunneling magnetoresistance (TMR) (see Chang, [0003], [0020], [0022], [0038]-[0039]). 
Chang does not explicitly disclose the chromium oxide layer is an antiferromagnetic layer. Chang does not explicitly disclose an antiferromagnetic layer, wherein the antiferromagnetic layer comprises a magnetoelectric material that provides a switching of exchange bias (EB).
Binek teaches that chromium oxide layer is an antiferromagnetic layer. Binek teaches an antiferromagnetic layer, wherein the antiferromagnetic layer comprises a magnetoelectric material that provides a switching of exchange bias (EB) (see Binek, [0037]).
Chang and Binek are analogous art because they both are directed to magnetic materials and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chang with the features of Binek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang to include an antiferromagnetic layer, wherein the antiferromagnetic layer comprises a magnetoelectric material that provides a switching of exchange bias (EB), as taught by Binek, because the symmetry conditions give rise to an intimate coupling between the boundary magnetization and antiferromagnetic order parameter (see Binek, [0037]).
Chang does not explicitly disclose wherein the MTJ exhibits a perpendicular magnetization direction.
Meade teaches an MTJ exhibiting an in-plane or perpendicular magnetization direction (see Meade, FIGS. 1A-1B, [0056]-[0058]). Thus Meade teaches wherein the MTJ exhibits a perpendicular magnetization direction.
Chang and Meade are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chang with the features of Meade because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang to include wherein the MTJ exhibits a perpendicular magnetization direction, as taught by Meade, because it is obvious to try from a finite number of identified, predictable solutions (in-plane or perpendicular magnetization directions). See also, MPEP § 2143.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811